Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-22 were originally filed July 22, 2020.
	The preliminary amendment received July 22, 2020 amended claims 1, 4, 5, and 8-22.
	The amendment received December 3, 2021 amended claims 1-13.
	The amendment received June 29, 2022 amended claims 1, 4-6, 14, 15, 19, and 20 and cancelled claims 2, 3, 7, 10-13, 16, 17, 21, and 22. Please note: claim 6 has a status identifier of “Previously Presented” when the actual status identifier should be “Currently Amended”.
	Claims 1, 4-6, 8, 9, 14, 15, and 18-20 are currently pending and under consideration.
Election/Restrictions
Applicants elected, without traverse, Group I (claims 1-15 and 18-20) in the reply filed on December 3, 2021. Claims 16, 17, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. 

Upon further consideration, the species requirement is withdrawn.
Potential Rejoinder
	Applicant elects claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.

SEQ ID NO: 2 is MCTCSPSHPQDAFCNSDIVIRAKVVGKKLVKEGPFGTLVYTIKQMKMYRGFTKMPHVQYIHTEASESLCGLKLEVNKYQYLLTGRVYDGKMYTGLCNFVERWDQLTLSQRKGLNYRYHLGCK
Uniprot shows the following sequence for human TIMP3
	 10         20         30         40         50MTPWLGLIVL LGSWSLGDWG AEACTCSPSH PQDAFCNSDI VIRAKVVGKK         60         70         80         90        100LVKEGPFGTL VYTIKQMKMY RGFTKMPHVQ YIHTEASESL CGLKLEVNKY        110        120        130        140        150QYLLTGRVYD GKMYTGLCNF VERWDQLTLS QRKGLNYRYH LGCNCKIKSC        160        170        180        190        200YYLPCFVTSK NECLWTDMLS NFGYPGYQSK HYACIRQKGG YCSWYRGWAP        210 PDKSIINATD P                                           
Thus, human TIMP3 is residues 2-121 of present SEQ ID NO: 2 with a M at the N-terminus and a K at the C-terminus.
Priority
	The present application is a 371 (National Stage) of PCT/IB2019/050482 filed January 21, 2019 and claims foreign priority to Italy 102018000001663 filed January 23, 2018.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Withdrawn Objections
The objection to the disclosure regarding the boxes at page 3, lines 12, 13, and 15 and page 21, line 10 should be symbols is withdrawn in view of the amendment received June 29, 2022.  

The objection to claim 1 regarding “its” in line 8 is withdrawn in view of the claim amendment received June 29, 2022.

The objection to claim 4 regarding dependency on claim 1 is withdrawn in view of the claim amendment received June 29, 2022.

The objection to claim 5 regarding dependency on claim 1 is withdrawn in view of the amendment received June 29, 2022.

The objection to claim 15 regarding “or” is missing between “glycosylated, acylated” is withdrawn in view of the amendment received June 29, 2022. 

The objection to claim 19 regarding “or” is missing between “buffering agents, antioxidants” is withdrawn in view of the amendment received June 29, 2022. 
The objection to claim 20 regarding utilization of “or” is suggested (e.g. it is assumed that different formulations may have different components and a formulation “suitable for” all of the recited routes of administration are not necessarily the same; “and” should not be utilized) is withdrawn in view of the amendment received June 29, 2022. 
New Objections
Claim Objections
Claim 5 is objected to because of the following informalities: “presents” should be has, contains, etc. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “native protein sequence” should be “TIMP3 peptide”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: “fragment” should be deleted since the term was deleted in claim 5 from which claim 6 depends. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: “and” should be “or”.  Appropriate correction is required.
Withdrawn Rejections
The rejection of claims 1-7, 14, 15, and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the claim amendment received June 29, 2022.

The rejection of claims 1-7, 14, 15, and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the claim amendment received June 29, 2022.

The rejection of claims 2-4 and 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the cancellation of the claim in the amendment received June 29, 2022 (i.e. claims 2, 3, and 10-13) or the amendment to the claim (i.e. claim 4) received June 29, 2022.

The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment received June 29, 2022.

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the cancellation of the claim in the amendment received June 29, 2022. 

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the cancellation of the claim in the amendment received June 29, 2022.

The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the claim amendment received June 29, 2022.

The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancellation of the claim in the amendment received June 29, 2022. 
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 9, 14, 15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
First and foremost, applicants are respectfully reminded that it is their responsibility to specifically point out support in the originally filed specification for any amendments.
Support in the originally filed specification was not found for “at least 95 percent identity” (i.e. independent claim 1) or any other percent identity.
Support was not found in the originally filed specification for 3 point mutations (see claim 5). Paragraph 42 of the originally filed specification refers to a mutation which may be point-like, affecting a single amino acid, including substitutions, insertions, and deletions or involving at least two amino acid residues in succession. Thus, a single point mutation or a double point mutation wherein the two point mutations are in succession is taught.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed fusion peptide. For example, it is unclear how the TIMP3 peptide can have a single point mutation, but that the mutation must also be “at least two amino acid residues in succession”.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed fusion peptide. For example, it is unclear what the scope of “having” is regarding the SEQ ID NOs: (e.g. open, closed, etc.; see above for sequence interpretation).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 U.S.C. 112, second paragraph (indefinite), for claims 8 and 9 were considered but are not persuasive for the following reasons.
	Applicants contend that appropriate amendments were made to resolve the rejection.
	Applicants’ arguments are not convincing since the claims were not amended.  

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the native peptide fragments” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(b) or 35 U.S.C. 112, second paragraph (indefinite), for claim 15 were considered but are not persuasive for the following reasons.
	Applicants contend that appropriate amendments were made to resolve the rejection.
	Applicants’ arguments are not convincing since the term “the native peptide fragments” is still present in the claims.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 depends on claim 5. Claim 5 requires “1, 2, or 3 point mutations, insertions or deletions with respect to the native protein sequence affecting at least two amino acid residues in succession”. Claim 6 refers to a single point mutation. Thus, claim 6 appears to broaden the scope of present claim 5 since only a single point mutation is claimed. Please note the discrepancy between the single point mutation of claim 5 and the at least two amino acid residues in succession claim language (see rejection above). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(d) or 35 U.S.C. 112, 4th paragraph (failure to further limit), for claim 6 were considered but are not persuasive for the following reasons.
	Applicants contend that appropriate amendments were made to resolve the rejection.
	Applicants’ arguments are not convincing since the amendment does not resolve the issue.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Apte U.S. Patent Application Publication 2004/0224398 published November 11, 2004 and Kuebelbeck et al. U.S. Patent Application Publication 2016/0114054 published April 28, 2016.
For present claims 1, 4, 5, 8, 9, 14, 15, and 18-20, Anand-Apte teaches fusion polypeptides containing TIMP3 and TIMP3 variants including SEQ ID NO: 6 (i.e. 100% identity to residues 2-121 of present SEQ ID NO: 2) wherein the TIMP3 can have an N-terminal methionine (i.e. residue 1 of present SEQ ID NO: 2); mutations, additions, and deletions of TIMP3; glycosylated forms of TIMP3; pharmaceutically acceptable carriers; solvents; stabilizers; buffers; antioxidents; and pharmaceuticals for intravenous, intramuscular, or subcutaneous administration which may be utilized to treat kidney tumors (please refer to the entire specification particularly the abstract; paragraphs 20-24, 34, 37-51, 56, 61, 71-73, 92, 94, 96, 129, 130, 132, 134, 137, 155-157, 159-163, 169, 192, 209).
While Anand-Apte teach fusion polypeptides comprising TIMP3 for treating kidney tumors, fusion polypeptides with kidney targeting peptides is not specifically taught.
For present claims 1, 8, 9, 14, and 18-20, Kuebelbeck et al. teach kidney targeting fusion polypeptides comprising kidney targeting peptides including ANTPCGPYTHDCPVKR (SEQ ID NO: 3; i.e. 100% identity to present SEQ ID NO: 1) or (KKEEE)3K (SEQ ID NO: 85; i.e. 100% identity to present SEQ ID NO: 6) along with carriers, antioxidents, solvents, and/or buffers for parenteral, intramuscular, intravenous, subcutaneous, or intraperitoneal administration (please refer to the entire specification particularly the abstract; paragraphs 16, 48, 76, 82, 83, 91-93, 131, 133, 137-139, 150, 151, 163, 165, 166, 169).
The claims would have been obvious because the substitution of one known element (i.e. one member of a fusion polypeptide) for another (i.e. one that targets the kidneys) would have yielded predictable results (i.e. delivery of TIMP3 specifically to kidney tumors) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Anand-Apte and Kuebelbeck et al. for claims 1, 4, 5, 8, 9, 14, 15, and 18-20 were considered but are not persuasive for the following reasons.
	Applicants contend that Anand-Apte does not teach a tissue-targeting peptide fused to TIMP3. Applicants contend that one of skill in the art would not think that the therapeutic agent taught by Anand-Apte (i.e. part of fusion polypeptide with TIMP3) and the tissue-targeting carrier taught by Kuebelbeck et al. are equivalents. Applicants also contend that one of skill in the art would not combine the prior art because the components of the fusion polypeptides have different functions. Applicants also discuss a method of utilizing the presently claimed fusion polypeptide.
	Applicants’ arguments are not convincing since the teachings of Anand-Apte and Kuebelbeck et al. render the fusion peptide of the instant claims prima facie obvious. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Anand-Apte and Kuebelbeck et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of endeavor is fusion polypeptides which Anand-Apte and Kuebelbeck et al. both teach.
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658